Citation Nr: 0717083	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1969 to 
April 1971, including service in Vietnam from April 1970 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

As stated before, the issue on appeal involves a claim for 
service connection for PTSD.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 CFR § 3.304(f).  

VA medical records dating from September 2002 (including the 
report of a March 2003 compensation and pension examination) 
reflect on-going treatment for PTSD.  The veteran contends 
that his PTSD stems from his wartime experiences in Vietnam.  

Mere presence in Vietnam during the Vietnam Conflict is not a 
stressor for compensation purposes.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1).  

DD-214 confirms the veteran's assignment to the 327th Signal 
Company, 39th Signal Battalion.  Although not reflected on 
his DD-214, the record contains a Citation issued by the 
Secretary of the Army conferring upon the veteran an Army 
Commendation Medal for "exceptionally meritorious service in 
support of military operations against communist aggression 
in the Republic of Vietnam during the period 1 October 1970 
to 1 December 1970."  Service department records also 
confirm that the veteran participated in "Campaign #12, 
UNNAMED" circa August-September 1970.  Even so, the record 
does not contain prima facie evidence of combat.  
Verification of the veteran's stressor information is thus 
warranted.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 427-28 (4th ed. 
1994)).  

The veteran reports the occurrence of numerous stressor 
events during his tour in Vietnam, including seeing the 
bodies of numerous dead and dismembered enemy combatants 
(Viet Cong) and dead and wounded American comrades.  He also 
reports that he exchanged fire with and killed enemy 
combatants.  Unfortunately, specific details, such as places 
and dates, have not been provided.  Moreover, while he 
reports the deaths of numerous buddies killed during his tour 
in Vietnam, including a high school classmate, it is unclear 
whether he personally witnessed these particular events.  He 
also reported that he saw a GI step on a booby trap and blow 
his leg off.  

In addition to the foregoing incidents, the veteran reports 
that on his way to Phu Quoc the helicopter in which he was 
riding was fired upon by the enemy.  He reports that he could 
hear bullets striking the bottom of the craft.  He reports 
that the craft had to make an emergency landing at an "RVN 
camp," and that he and his fellow comrades had to be 
airlifted out of that place.  In another statement he reports 
that he's not sure if the helicopter had mechanical trouble 
or if it was shot down; but recalls that in any event, red 
lights were flashing and an emergency landing was made.  This 
event reportedly occurred some six to eight weeks after his 
April 1970 arrival in Long Binh, Vietnam.

The veteran also reports that in addition to his duties as a 
Microwave Communications Tech he was required to perform 
guard/security over enemy POWs on Phu Quoc Island prison in 
Vietnam.  He says that the prison was under constant mortar 
and small arms attack by Viet Cong attempting to free the 
POWs.  He reports that the POWs were kept busy filling 
sandbags.  He reports that on one occasion his particular 
prisoner detail stopped working and turned upon him.  He says 
that when he attempted to fire his weapon to defend himself 
his weapon jammed; and that the "prisoner breakage" was 
halted only by the timely return of the guard whom he had 
been working alongside.  He says that the soldier's name was 
Prosser.  He reports that after order was restored Prosser 
told him that one of the POWs was missing, but that he (the 
veteran) was unable to respond because he had lost his voice.  
He says that the uprising occurred in or around September 
1970, and that he was there at Phu Quoc for about two or 
three months.  In another document he says that the uprising 
occurred in the summer of 1970.  He says that several Viet 
Cong were killed in the incident, and that their bodies were 
laid out on the runway.  He reports that he was assigned to 
the 1st Signal Brigade, 327th Signal Company at the time. 

Although the evidence shows that the RO has attempted to 
verify some of the veteran's stressor information, 
verification of the "downed chopper" and of the "Phu Quoc 
prisoner uprising" incidents has not been undertaken despite 
the veteran's provision of approximate dates and locations.  
The case must therefore be remanded for further development.  
38 C.F.R. § 3.159; see also M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  Prior to contacting the appropriate 
agency for verification, the RO should contact the veteran 
for more information, such as the name of the GI who stepped 
on a booby trap and had his leg blown off; the month and year 
that the chopper was downed; the place that the chopper 
departed from; the names and occupations of other persons 
aboard the chopper, the destination of the chopper; the 
precise location on Phu Quoc where the POW incident occurred; 
the month and year of the POW incident; and any other 
information which the RO determines to be necessary for 
verification of the veteran's reported stressors.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must contact the veteran for 
additional details regarding the stressors 
the veteran has identified; such as the 
name of the GI who stepped on a booby trap 
and had his leg blown off; the date (month 
and year) that his chopper was downed 
(within 60 days is desirable); the number 
of persons aboard the craft; the name of 
the city/town where the flight originated; 
the flight's destination; the date (month 
and year) of the prisoner uprising at Phu 
Quoc; and the precise location on Phu Quoc 
where the prisoner breakage occurred.  

The veteran should be advised that he can 
submit alternate forms of evidence to prove 
the occurrence of his stressors, such as a 
buddy statement from someone who witnessed 
the incident(s) that he claims to have seen 
or who was told about it at the time.  

2.  Even if the veteran fails to provide 
any additional details as to his claimed 
stressors, the RO must contact the U. S. 
Army & Joint Services Records Research 
Center (JSRRC) for the following:

*	unit/organizational histories for the 
1st Signal Brigade, 327th Signal 
Company, in Long Binh, Vietnam, during 
the time period April 1970 to April 
1971;

*	unit/organizational histories for the 
1st Signal Brigade, 327th Signal 
Company, at Phu Quoc Island Prison, 
Vietnam, during the time period June 
1970 to April 1971;

*	verification of incoming fire upon a 
POW prison on Phu Quoc Island in or 
around September 1970; 

*	verification of a POW uprising at Phu 
Quoc Island prison in or around 
September 1970; and 

*	verification of the airlift of downed 
American soldiers from an RVN camp in 
or around May/June of 1970.

3.  If any claimed stressor is verified, a 
VA examination by a psychiatrist should be 
conducted to determine the nature and 
severity of the reported PTSD.  The claims 
folder must to be made available to the 
examiner in conjunction with the 
examination and the RO should identify for 
the examiner the stressor(s) it has 
determined are verified.  The RO is to 
inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the examiner. 

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

